DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the remarks entered on 7/5/2022. 
Status of Claims
The following claim(s) is/are pending in this Office action: 1-19. No claims are cancelled. No claims are added. Claims 1, 10 and 16 are amended.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Step 1 analysis:
In the instant case, the claims are directed to methods. Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of  Mental Processes-“Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. 
Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claim 1:
“generating, over the machine learning model based on the model input, output that includes a plurality of values, wherein each of the values corresponds to a respective one of a plurality of agents, and wherein each of the values indicates an ability of a respective one of the plurality of agents to generate responsive content for the natural language input instance” - this limitation amounts to evaluating and judging (mental process) the ability of agents to respond based on a value (mathematical relationships);
“selecting a particular agent, from the plurality of agents, based on the generated values, wherein selecting the particular agent occurs without providing any user interface output that explicitly solicits the user to select between the particular agent and one or more other of the plurality of agents” - this limitation amounts to evaluating and judging (mental process) the best agent to be selected to respond;
Step 2A: Prong 2 analysis:
This judicial exception is not integrated into a practical application because it only recites these additional elements: 
 “one or more processors”- this element recites a generic computer component. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b));
“receiving a natural language input instance generated based on user interface input provided by a user during a human-to-automated assistant dialog, wherein the natural language input instance fails to explicitly indicate an agent to be invoked based on the natural language input instance” - this limitation recites mere data gathering, being an insignificant extra solution activity (see 2106.05(g)) 
“prior to invoking any agent in response to the natural language input instance: applying, as model input to a trained machine learning model, input features that are based on terms of the natural language input instance”- this limitation recites mere data gathering and pre-solution activity, being an insignificant extra solution activity (see 2106.05(g)). In addition, the trained machine learning model is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception on a computer (see MPEP 2106.05(f));
“wherein selecting the particular agent occurs without providing any user interface output that explicitly solicits the user to select between the particular agent and one or more other of the plurality of agents”- this limitation amounts to mere instructions to apply the judicial exception on a computer (see 2106.05 (f));
“responsive to the receiving the natural language input instance and in response to selecting the particular agent: transmitting, via an application programming interface, an invocation request to the selected particular agent, wherein the invocation request invokes the particular agent and causes the particular agent to generate particular responsive content for presentation to the user via one or more user interface output devices” - this limitation recite data outputting, being a post-solution activity considered as insignificant extra solution activity (see 2106.05(g)). In addition, the application programing interface is also considered as a generic computer component;
wherein only the selected particular agent is invoked in response to receiving the natural language input instance”- this limitation recites the final output if the mental process which was the evaluation of the best agent, therefore, this result is a post-solution activity considered as insignificant extra solution activity (see 2106.05(g)).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B analysis:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements explained above amount to a generic computer components (see MPEP 2106.05(b)), mere instructions to implement an abstract idea or other exception on a computer (see MPEP 2106.05(f)) and insignificant extra solution activities (see MPEP 2106.05(g))). In addition, the following limitations are also well understood, routine and conventional (see MPEP 2106.05(d)):
transmitting, via an application programming interface, an invocation request to the selected particular agent, wherein the invocation request invokes the particular agent and causes the particular agent to generate particular responsive content for presentation to the user via one or more user interface output devices” - this limitation recites transmitting data, which is recognized by the courts as well understood, routine and conventional (see MPEP 2106.05(d) II i.).
The claims are not patent eligible. 
Independent claims 10 and 16 are analogous claims, therefore the same rejection and rationale applies to them.
Dependent claim(s) 2-9, 11-15, 17-19 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The claims are reciting further embellishment of the judicial exception.   
Claim 2: this claim recites further additional inputs and outputs based on the additional inputs, which are pre-solution and post solution activities being insignificant. Claim 18 is analogous to claim 2. 
Claim 3: this claim recites further embellishment of the additional inputs from claim 2, which are also pre-solution activities. Claim 15 is analogous to claim 3.
Claim 4: this claim recites further embellishment of the additional inputs which are pre-solution activities being insignificant. Furthermore, it recites a client device, which is a generic computer. Claims 11 and 19 are analogous to claim 4.
Claim 5: this claim recites further embellishment of mental process of selection of an agent. Claim 12 is analogous to claim 5.
Claim 6: this claim recites further embellishment of mental process of selection of an agent. Claim 13 is analogous to claim 6.
Claim 7: this claim recites further embellishment of mental process of selection of an agent. Claim 14 is analogous to claim 7.
Claim 8: this claim recites further receiving information being insignificant extra solution activity (see MPEP 2106.05(g)) and further output on a user interface which is a generic computer component.
Claim 9: this claim recites further receiving information being insignificant extra solution activity (see MPEP 2106.05(g)), a desire to change which is further mental activities such as an opinion and judgment, and further output on a user interface which is a generic computer component. 
Claim 17: this claim recites further embellishment of mental process of selection of an agent based on further additional inputs, which are pre-solution activities being insignificant.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 17, and 20 of U.S. Patent No. 9,990,591. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are either anticipated by, or would have been obvious over, the reference claims.
Examiner’s comments
For claims 1-19, no art rejection is made for these claims, they are only rejected under 35 USC 101 and Double Patenting, as explained above in this office action. 
Response to Arguments
The Applicant’s arguments regarding the rejection of above claims have been fully considered.
In reference to Applicant’s arguments about:
Double Patenting 
Examiner’s response:
	Rejection is maintained. Although the claims at issue are not identical to the claims of US Patent 9,990,591, they are not patentably distinct from each other.
In reference to Applicant’s arguments about:
Rejections under 35 USC 101.
Examiner’s response:
            Examiner respectfully disagrees. Examiner reconsidered the claim limitations and still considers the claims to be directed to an abstract idea. 
            In regards to arguments about the features of the independent claim conserving various computational resources, as described at para. [0010], by enabling selection of a particular agent, examiner respectfully disagrees. Examiner understands that independent claims limitations describing the selection of a particular agent are directed to an abstract idea, in particular, to a mental process that a human person would do by observing, evaluating, and judging. Furthermore, the claim limitation feature of selecting the particular agent without providing any user interface output that explicitly solicits the user to select between the particular agent means that the selection process is done automatically by the computer, which amounts to mere instructions to apply the judicial exception on a computer (see 2106.05 (f)).
	After further reconsideration, examiner concludes that the claim limitation do not reflect the alleged improvement of conserving network and/or processor resources, and reducing the numbers of ‘turns’ of human-to-automated assistant dialog. The claims as a whole do not reflect an improvement to the function of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)).
           Rejections are still maintained.
In reference to Applicant’s arguments about:
Rejections under 35 USC 112.
Examiner’s response:
Rejections are withdrawn in view of amendments.

In reference to Applicant’s arguments about:
Rejections under 35 USC 103.
Examiner’s response:
          Rejections are withdrawn in view of persuasive arguments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A SITIRICHE whose telephone number is (571)270-1316. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126